Citation Nr: 0740758	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-24 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for recurrent left ankle sprain.

2.  Entitlement to an initial evaluation higher than 10 
percent for right knee strain.

3.  Entitlement to an initial evaluation higher than 10 
percent for left knee strain.

4.  Entitlement to an initial evaluation for right shoulder 
bursitis higher than zero percent prior to June 8, 2005, and 
higher than 10 percent beginning June 8, 2005.

5.  Entitlement to an initial compensable evaluation for left 
shoulder strain.

6.  Entitlement to an initial compensable evaluation for 
right tempromandibular joint (TMJ) dysfunction. 


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran had active service from May 1997 to December 
2003.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which service connection for recurrent 
left ankle sprain, right knee strain, and left knee strain 
was granted and evaluated as 10 percent disabling, each; and 
in which service connection for left shoulder strain, right 
shoulder bursitis, and right TMJ dysfunction was granted and 
evaluated as noncompensable, each.

In October 2005, the evaluation for the right shoulder 
bursitis was increased to 10 percent, effective in June 2005.  
However, as this increased rating does not constitute a full 
grant of all benefits possible, and as the veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for the right shoulder disability remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In addition, there are now two periods of time that must be 
considered in analyzing this claim, that prior to June 8, 
2005, when the right shoulder disability was evaluated as 
noncompensable, and that beginning on June 8, 2005, when the 
right shoulder disability has been evaluated as 10 percent 
disabling.  The issue is thus recharacterized as reflected on 
the first page of this remand decision.

Moreover, the veteran expressed disagreement with the 
evaluations initially assigned for his service-connected 
disabilities.  Therefore, the time period here under 
consideration is from the date of initial service connection, 
and the analysis warrants consideration of "staged ratings" 
during that time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As noted, the veteran claims higher initial evaluations for 
his service connected disabilities.  He was discharged from 
active service in December 2003.  Prior to his discharge, he 
was accorded a separation physical, which was conducted by VA 
as an original compensation and pension examination.  The 
examiner noted that he reviewed the veteran's duty medical 
record in conjunction with the examination.  

In September 2005, the veteran underwent additional VA dental 
and general medical examinations to determine the nature and 
extent of his service-connected disabilities.  These are the 
most recent VA examinations of record, and neither was 
conducted with review of the claims file.  In this regard, 
the Board notes that the RO's request for these examinations, 
printed and date-stamped on August 24, 2005, lists the rated 
service-connected disabilities and their applicable 
diagnostic codes, and then provides, immediately below, 
"Other Disabilities:  Claim folder not needed."  
Subsequently, both examining providers indicated in their 
reports that a review of the veteran's claims file was not 
conducted.

In the present case, the Board finds it is necessary to 
remand for additional VA examination with review of the 
veteran's claims file.  Regulations and judicial caselaw 
require review of the history of the service-connected 
disability in evaluating increased rating claims, 
particularly when the analyses may involved staged ratings, 
under Fenderson, supra.  See 38 C.F.R. § 4.1; see also Dalton 
v. Nicholson, 21 Vet. App. 23, 29; McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Moreover, the medical evidence on file is sparse.  The most 
recent VA treatment records present in the claims file are 
dated in June 2005, and treatment records from December 2003 
to March 2005 are not present in the claims file.  However, 
those records which are here reflect clinical findings, 
treatment, and diagnoses for which the veteran has been 
treated and which should be considered in determining the 
disabling nature of his service-connected conditions. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any and 
all medical health care providers who 
have treated him for his service-
connected left ankle, right and left 
knee, right and left shoulder 
disabilities, and for his right TMJ 
dysfunction.  Obtain all identified 
records.  In addition, obtain any and all 
treatment records from VA Southern Nevada 
Heath Care System from December 2003 to 
the present.

2.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature and 
extent of his service-connected left 
ankle, right and left knee, right and 
left shoulder disabilities, and for his 
right TMJ dysfunction.  All indicated 
tests and studies should be performed.  
The claims folder, to include a copy of 
this remand, must be provided to the 
examiner in conjunction with the 
examination.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for higher initial 
evaluations for his left ankle, right and 
left knee, and left shoulder 
disabilities, for his right shoulder 
before and beginning June 8, 2005, and 
for his right TMJ dysfunction, with 
application of all appropriate laws and 
regulations, including the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995)) 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


